DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 11/23/2021 has been entered. Claims 1, and 3-29 remain pending in the application. Claims 5-6 and 15-26 have been withdrawn from further consideration as detailed in the Non-Final Office Action mailed 9/30/2020. 
Claim Objections
Claim 1, line 21 objected to because of the following informalities:   
Line 21 recites “the rotatable inner and outer barrels”. Line 11 recites a rotatable inner barrel and line 15 recites a rotatable outer barrel. Examiner suggests replacing “the rotatable inner and outer barrels” with “the rotatable inner barrel and the rotatable outer barrel” in order to keep claim terminology consistent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-9, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lichtenstein (U.S. PG publication 20150190610). 
In regard to claim 1,
	Lichtenstein discloses a rotatable connector (see figure 3-5, item 48; paragraph [0041]; Examiner notes the entire connector 48 is capable of rotating when clamp 58 is not affixed to an attachment point. In addition individual parts like item 76 can rotate) for connecting a catheter handle (figure 1, item 13; Examiner notes although figure 1 includes connector 40, connector 48 would function similarly when used in place of connector 40 in the system shown in figure 1; Figure 1 is referenced for example purposes only to shown how the rotatable connector 48 would function in a system with a catheter handle and control system to rotatable connect the catheter and cable/hydraulic lines; see paragraph [0039]: One or more hydraulic lines, e.g., irrigation tubes may be included in the cable 56 or accompany the cable 56 as separate channels to form a bundle of electrical and hydraulic channels) and a cable plug (Examiner notes “for connecting a catheter handle and a cable plug” is a functional limitation and the connector is fully capable due to its structure of rotatably connecting a catheter handle like catheter handle 13 or a different catheter handle, and a cable plug like the cable plug which is the portion of the cable 56 that facilitates attachment to control unit 18 or to a different cable plug; Examiner notes the connector rotatably connects the catheter handle and cable plug, see also paragraph [0037]), the rotatable connector comprising: 
a first support member (figure 4, item 76) configured to be stationary relative to the catheter handle (Examiner notes “configured to be stationary relative to the catheter handle” is a functional/intended use limitation and the first support member is fully capable of achieving the functional limitation due to its structure since if the catheter handle is held stationary, the first support member would also be stationary due to their connection therefore satisfying the limitation of a first support member configured to be stationary relative to the catheter handle) and electrically coupled 
a second support member (figure 4, item 50 and 52) configured to be stationary relative to the cable plug (Examiner notes “configured to be stationary relative to the cable plug” is a functional/intended use limitation and since item 50 and 52 are capable of being stationary when the connector/other components of the system is not moved i.e. when the cable plug is stationary or when the second support member is affixed to an attachment point via clamp 58, the second support member is fully capable of being stationary relative to the cable plug. Examiner notes “the cable plug” is not positively recited) and electrically coupled thereto when the cable plug is connected to the second support member (See figure 1 which is referenced for example purposes only which shows the system the cable arranger 48 could cooperate with in place of item 40 of figure 1. The second support member is fully capable of being electrically coupled to the cable plug via cable 56);
wherein the second support member (figure 4, item 52 and 50) is configured to rotate relative to the first support member (figure 4, item 76) when the catheter handle is rotated with respect to the cable plug (Examiner notes “configured to rotate relative to the first support member when the catheter handle is rotated with respect to the cable plug” is a functional/intended use limitation and the second support member is fully capable due to its structure of rotating relative to the first support member when the catheter handle is rotated with respect to the cable plug. The second support member is capable of rotating when the entire connector is rotated. The first support member rotates depending on rotation of the handle and therefore can be rotated independently from the rotation of the second support member, see paragraph [0007] and [0021]. Therefore, when the catheter handle is rotated with 
[AltContent: arrow][AltContent: textbox (Inner barrel)]
    PNG
    media_image1.png
    381
    472
    media_image1.png
    Greyscale

wherein the first support member comprises a rotatable inner barrel (see figure 4 above; paragraph [0042]);
wherein the second support member comprises a rotatable outer barrel (figure 4, item 52; Examiner notes item 52 is rotatable due to the entire connector being rotatable), the rotatable inner barrel configured to rotate relative to the rotatable outer barrel (paragraph [0042]; Examiner notes “configured to rotate relative to the rotatable outer barrel” is a functional/intended use limitation and the inner barrel is fully capable of rotating relative to the rotatable outer barrel as support by paragraph [0042]. The inner rotatable barrel is rotatable while the second support member is stationary and fixed relative to an attachment point via clamp 58), 

wherein the rotatable outer barrel has an exit point for the electrical supply (see figure 3-5: wherein item 56 is construed as the electrical supply which is fed entirely through the rotatable outer barrel as shown in figure 3; Examiner notes the housing i.e. item 52 and 50 is removed in figure 5 as detailed in paragraph [0042], but item 52 has an opening which item 56 is fed entirely through and therefore the rotatable outer barrel has an exit point for the electrical supply; Examiner notes the electrical supply is not positively required by the claims); and 
wherein the entry point and the exit point for the electrical supply are substantially parallel to an axis of rotation of the rotatable inner and outer barrels (see figure 3-5 which support that the entry point and the exit point for the electrical supply are substantially parallel to an axis of rotation of the rotatable inner and outer barrels as the entry and exit point are aligned with one another).
In regard to claim 3,
Lichtenstein discloses the rotatable connector of claim 1 further comprising, a fluid rotary joint (figure 5, item 54; paragraph [0039]: One or more hydraulic lines, e.g., irrigation tubes may be included in the cable 56 or accompany the cable 56 as separate channels to form a bundle of electrical and hydraulic channels; Examiner notes item 54 is capable of rotating as supported by paragraph [0041] and capable of containing a fluid as supported by paragraph [0039] and therefore is construed as a fluid rotary joint).
In regard to claim 4,
Lichtenstein discloses the rotatable connector of claim 3, further comprising a fluid lumen running through a central longitudinal axis of the rotatable connector (see figure 5 and paragraph [0039] 
In regard to claim 7,
Lichtenstein discloses the rotatable connector of claim 1, further comprising a servomechanism (figure 4, item 66 and controller and paragraph [0049]-[0050]; Examiner notes the control arrangement is disclosed as usable with any of the embodiments and therefore would be usable with the embodiment of figure 3-5) connected to the first and second support members (see figure 3-5; paragraph [0041]), the servomechanism being configured to power rotation of the rotatable connector (paragraph [0041], [0021] and [0011]; Examiner notes the servomechanism is configured to power rotation of the first support member).
In regard to claim 8,
Lichtenstein discloses the rotatable connector of claim 7, wherein the servomechanism is configured to communicate with a motion processing unit (three mutually orthogonal accelerometers; as noted in paragraph [0049] the control arrangement is disclosed as usable with any of the embodiments and therefore would be usable with the embodiment of figure 3-5; see paragraph [0049]-[0053]) used to determine a roll angle of the catheter handle (Examiner notes “configured to communicate with a motion processing unit used to determine a roll angle of the catheter handle” is a functional/intended use limitation. As noted above the catheter handle is not positively recited/required by the claims. Additionally a motion processing unit used to determine a roll angle of the catheter handle is also not positively recited/required by the claims. The servomechanism is fully capable of communicating with a motion processing unit used to determine a roll angle of the catheter handle since it is configured to communicate with three mutually orthogonal accelerometers and the catheter handle is rotated as supported by paragraph [0049]-[0053]).
In regard to claim 9,

In regard to claim 27,
Lichtenstein discloses a rotatable connector (see figure 3-5, item 48; paragraph [0041]; Examiner notes the entire connector 48 is capable of rotating when clamp 58 is not affixed to an attachment point. In addition individual parts like item 76 can rotate) for connecting a catheter handle (figure 1, item 13; Examiner notes although figure 1 includes connector 40, connector 48 would function similarly when used in place of connector 40 in the system shown in figure 1; Figure 1 is referenced for example purposes only to shown how the rotatable connector 48 would function in a system with a catheter handle and control system to rotatable connect the catheter and cable/hydraulic lines; see paragraph [0039]: One or more hydraulic lines, e.g., irrigation tubes may be included in the cable 56 or accompany the cable 56 as separate channels to form a bundle of electrical and hydraulic channels) and an irrigation tube (Examiner notes “for connecting a catheter handle and an irrigation tube” is a functional limitation and the connector is fully capable due to its structure of rotatably connecting a catheter handle like catheter handle 13 or a different catheter handle, and an irrigation tube like the 
a first support member (figure 4, item 76 and 54) configured to be stationary relative to the catheter handle (Examiner notes “configured to be stationary relative to the catheter handle” is a functional/intended use limitation and the first support member is fully capable of achieving the functional limitation due to its structure since if the catheter handle is held stationary, the first support member would also be stationary due to their connection therefore satisfying the limitation of a first support member configured to be stationary relative to the catheter handle) and electrically coupled thereto when the catheter handle is connected to the first support member (see figure 1 which is referenced for example purposes only and figure 4: wherein the first support member is electrically coupled to the catheter handle via cable 56; Examiner notes the catheter handle is not positively required by claim 1, and the first support member is capable of being electrically coupled to the catheter handle shown in claim 1 or to a different catheter handle); 
a second support member (figure 4, item 50 and 52) configured to be stationary relative to the irrigation tube (Examiner notes “configured to be stationary relative to the irrigation tube” is a functional/intended use limitation and since item 50 and 52 are capable of being stationary when the connector/other components of the system is not moved i.e. when the irrigation tube is stationary or when the second support member is affixed to an attachment point via clamp 58, the second support member is fully capable of being stationary relative to the irrigation tube. Examiner notes “the irrigation tube” is not positively recited); 
wherein the second support member (figure 4, item 52 and 50) is configured to rotate relative to the first support member (figure 4, item 76 and 54) when the catheter handle is rotated with respect to the irrigation tube (Examiner notes “configured to rotate relative to the first support member when 
wherein the second support member comprises a rotatable outer barrel (figure 4, item 52; Examiner notes item 52 is rotatable due to the entire connector being rotatable); 
wherein the first support member comprises a rotatable inner barrel (figure 4, item 54), and wherein the rotatable inner barrel has an entry point and an exit point for an irrigation supply (see figure 3-5 wherein an entry point and exit point are provided in which an irrigation supply can enter and exit; see paragraph [0039]: One or more hydraulic lines, e.g., irrigation tubes may be included in the cable 56 or accompany the cable 56 as separate channels to form a bundle of electrical and hydraulic channels; Examiner notes the irrigation supply is not positively required by the claims and the rotatable inner barrel is construed as having an entry point and an exit point for an irrigation supply due to the fact that a second irrigation tube (irrigation supply) is capable of entering/exiting the rotatable inner barrel as supported by paragraph [0039]), and an entry point for an electrical supply (paragraph [0039]; Examiner notes the electrical supply is not positively required by the claims); 
wherein the second support member has an exit point for the electrical supply (see paragraph [0039]; Examiner notes the housing i.e. item 52 and 50 is removed in figure 5 as detailed in paragraph [0042], but item 52 has an opening which item 56 is fed entirely through and therefore the second 
wherein the entry point and the exit point of the irrigation supply and the entry point and the exit point for the electrical supply share an axis of rotation (see figure 3-5 which support that the entry point and the exit point of the irrigation supply and the entry point and the exit point for the electrical supply share an axis of rotation as the entry and exit points are aligned with one another).
In regard to claim 28,
Lichtenstein discloses the rotatable connector of claim 27, wherein the first support member comprises a fixed cylinder (figure 4, item 76; Examiner notes item 76 is construed as a fixed cylinder as item 76 rotates when the catheter handle is rotated; see paragraph [0042],[0007] and [0021]) and wherein the second support member comprises a free cylinder (figure 4, item 52; Examiner notes item 52 is construed as a free cylinder as item 52 does not rotate when the fixed cylinder rotates when the catheter handle rotates) with respect to the fixed cylinder (Examiner notes the free cylinder does not rotate when the fixed cylinder rotates when the catheter handle rotates) .
In regard to claim 29,
Lichtenstein discloses the rotatable connector of claim 28, wherein the free cylinder is configured to snug tightly around the fixed cylinder (see arrangement in figure 3) and seal an irrigant (irrigant inside irrigation line) inside the rotatable connector (Examiner notes “configured to snug tightly around the fixed cylinder and seal an irrigant inside the rotatable connector” is a functional/intended use limitation. The free cylinder is fully capable of sealing an irrigant inside the rotatable connector due to its structure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtenstein (U.S. PG publication 20150190610) further in view of Fry (U.S. PG publication 20150272696).
In regard to claim 10,
Lichtenstein discloses a rotatable connector (see figure 3-5, item 48; paragraph [0041]; Examiner notes the entire connector 48 is capable of rotating when clamp 58 is not affixed to an attachment point. In addition individual parts like item 76 can rotate) for connecting a catheter handle (figure 1, item 13; Examiner notes although figure 1 includes connector 40, connector 48 would function similarly when used in place of connector 40 in the system shown in figure 1; Figure 1 is referenced for example purposes only to shown how the rotatable connector 48 would function in a system with a catheter handle and control system to rotatable connect the catheter and cable/hydraulic lines; see paragraph [0039]: One or more hydraulic lines, e.g., irrigation tubes may be included in the cable 56 or accompany the cable 56 as separate channels to form a bundle of electrical and hydraulic channels) to a cable plug (Examiner notes “for connecting a catheter handle to a cable plug” is a functional limitation and the connector is fully capable due to its structure of rotatably connecting a catheter handle like 
at least one of a slip ring and a fluid rotary joint (Examiner notes the fluid rotary joint is construed as 54 and irrigation tube that is within the catheter handle and item 54 as supported by paragraph [0037]; See also paragraph [0039]: One or more hydraulic lines, e.g., irrigation tubes may be included in the cable 56 or accompany the cable 56 as separate channels to form a bundle of electrical and hydraulic channels; Examiner notes item 54 is capable of rotating as supported by paragraph [0041] and capable of containing a fluid as supported by paragraph [0039]), wherein the at least one of the slip ring and the fluid rotary joint is configured to be located within at least one of the catheter handle and the cable plug (Examiner notes “configured to be located within at least one of the catheter handle and the cable plug” is a functional/intended use limitation and the fluid rotary joint is fully capable of being located within the catheter handle due to its structure as supported by paragraph [0037] and [0039] in which the irrigation line of the fluid rotary joint is located within the catheter handle); 
a servomechanism (figure 4, item 66 and controller and paragraph [0049]-[0050]; Examiner notes the control arrangement is disclosed as usable with any of the embodiments and therefore would be usable with the embodiment of figure 3-5) configured to power rotation of the at least one of the slip ring and the fluid rotary joint (Examiner notes “configured to power rotation of the at least one of the slip ring and the fluid rotary joint” is a functional/intended use limitation and the servomechanism is fully capable due to its structure of powering rotation of the fluid rotary joint as supported by paragraph [0041], [0021] and [0011]);
a motion processing unit (three mutually orthogonal accelerometers; as noted in paragraph [0049] the control arrangement is disclosed as usable with any of the embodiments and therefore would 
wherein the at least one of the slip ring and the fluid rotary joint has an entry point and an exit point for an electrical supply (see figure 3-5 wherein the fluid rotary joint has an entry point and an exit point for an electrical supply; see paragraph [0039]; Examiner notes the electrical supply is not positively required by the claim); and 
wherein the entry point and the exit point for the electrical supply are substantially parallel to an axis of rotation of the at least one of the slip ring and the fluid rotary joint (see figure 3-5 which supports that the entry point and the exit point for the electrical supply (entry and exit of item 54) are substantially parallel to an axis of rotation of the at least one of the slip ring and the fluid rotary joint).
Lichtenstein fails to disclose wherein the motion processing unit comprises at least one of an inclinometer or a gyroscope.
Fry teaches wherein the motion processing unit comprises at least one of an inclinometer or a gyroscope (paragraph [0028]).
Further, Fry teaches that one or more of a gyroscope, inclinometer and accelerometer can be used to achieve the same result of sensing orientation including roll (see paragraph [0028]) and thus one or more of a gyroscope, inclinometer and accelerometer were art-recognized equivalents at the 
In regard to claim 11,
Lichtenstein in view of Fry teaches the rotatable connector of claim 10, wherein the servomechanism is configured to communicate with the motion processing unit (paragraph [0049]-[0050] of Lichtenstein)
In regard to claim 12,
Lichtenstein in view of Fry teaches the rotatable connector of claim 10, wherein the motion processing unit further comprises an accelerometer (see analysis of claim 10 above wherein the motion processing unit comprises three accelerometers and an inclinometer therefore satisfying the limitation wherein the motion processing unit further comprises an accelerometer).
In regard to claim 14,
Lichtenstein in view of Fry teaches the rotatable connector of claim 10, wherein the servomechanism comprises a servomotor (figure 4, item 66 of Lichtenstein; paragraph [0041] of Lichtenstein).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lichtenstein (U.S. PG publication 20150190610) in view of Fry (U.S. PG publication 20150272696) further in view of Gliner (U.S. PG publication 20170135764).
In regard to claim 13,
Lichtenstein in view of Fry teaches the rotatable connector of claim 10.
Lichtenstein in view of Fry fails to disclose wherein the servomechanism is configured to communicate with a motion processing unit via a wireless connection.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lichtenstein in view of Fry to substitute the communication connection between the servomechanism and motion processing unit of Lichtenstein in view of Fry for a wireless connection, as taught by Gliner because the substitution is a simple substitution that would yield the same predictable result of transferring signals from a motion processing unit to a servomechanism which contains a processor (see paragraph [0049]-[0050] of Lichtenstein and paragraph [0049] of Gliner). Furthermore Lichtenstein discloses modifications can be made (paragraph [0056] of Lichtenstein). 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 7-14, and 27-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes Applicant states on page 11 of 13 that Lichtenstein610 (U.S. PG publication 20150190610) fails to cure the deficiencies of Lichtenstein (U.S. PG publication 20150173829). As detailed above Lichtenstein610 (U.S. PG publication 20150190610) referred to in this action as just “Lichtenstein” teaches the limitations claims 1, 3-4, 7-9, and 27-29. Applicant has not provided any specific arguments as to why this reference fails to disclose the limitations in question. Applicant states on page 11 of 13- page 12 of 13 that Lichtenstein610 either alone or in combination fails to disclose the limitations of claim 10. As detailed above Lichtenstein610 (U.S. PG publication 20150190610) referred to in this action as just “Lichtenstein” does disclose the limitation in claim 10. Applicant has not provided any specific arguments as to why this reference fails to disclose the limitations in question. Applicant argues on page 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALEXANDRA LALONDE/Examiner, Art Unit 3783        
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783